Exhibit 5 JOINT FILING AGREEMENT This will confirm the agreement by and among the undersigned hat the Schedule 13D filed with the Securities and Exchange Commission on or about the date hereof with respect to the beneficial ownership by the undersigned of the Common Stock, par value $0.001 per share, of dELiA*s, Inc., a Delaware corporation, is being filed, and all amendments thereto will be filed, on behalf of each of the persons and entities named below, in accordance with Rule 13d-1 under the Securities Exchange Act of 1934, as amended.This Agreement may be executed in two or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. Dated: March 28, 2011 PRENDEL, LLC By: Prentice Capital Management, LP, its Manager By: /s/ Michael Zimmerman Name: Michael Zimmerman Title: Investment Manager PRENDEL CAPITAL MANAGEMENT, LP By: /s/ Michael Zimmerman Name: Michael Zimmerman Title: Investment Manager /s/ Michael Zimmerman Michael Zimmerman /s/Mario Ciampi Mario Ciampi
